— Judgment of the Supreme Court, New York County (Martin Stecher, J.), entered on July 12, 1982, which, inter alia, granted plaintiff Martin Ezratty a conversion divorce based upon an agreement of separation dated March 24,1980 and severed for trial those issues relating to the parties’ financial relationship, is affirmed, without costs or disbursements, for the reasons stated by the court at Special Term. Order of the Supreme Court, New York County (Hortense Gabel, J.), entered on February 3,1983, which denied plaintiff’s motion for a protective order, is reversed, on the law and the facts and in the exercise of discretion, and the motion is granted without prejudice to defendant to submit a properly limited notice for discovery and inspection, without costs or disbursements. Defendant’s notice for discovery and inspection is overly broad and exceeds the scope of the inquiry directed by the court. Concur — Kupferman, J. P., Silverman, Bloom, Milonas and Kassal, JJ.